Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Withdrawn Rejections
	***The following rejections are withdrawn due to applicants amendment.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 1 that claims a difunctional polyol of a specific formula that would not meet the claim limitation of claim 4 of a polycarbonate or a polyethylene.

Claim 13 recites the limitation "the urethane acrylate oligomer less than 35 weight percent, acrylic monomer greater than 60 wt%, and photoinitiator less than 5 wt%,” in lines -5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the urethane acrylate oligomer less than 35 weight percent, acrylic monomer greater than 60 wt%, and photoinitiator less than 5 wt%,” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit the of difunctional polyols of the formulas.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0247932 to Share et al. in view of U.S. Patent No. 7,964,696 to Gunatillake et al.
As to claims 1, 3, 9-11, and 14-18, Share discloses a method for manufacturing a chemical mechanical polishing pad (0097) by additive manufacturing (0037) using one or more ethylenically unsaturated polyurethanes wherein the 3D article exhibits improved tensile strength, modulus, and elongation properties (0098) that range from a modulus of 500 MPa to 10,000 MPa, elongation of 5 to 300%, and tensile strength of 500 to 10,000 psi (0098-0100).  Share discloses the oligomer structure imparts desirable mechanical and chemical properties to the 3D UV curable compositions and, the structure and molecular weight of the polyol component may be varied for different performance attributes, such as a higher elongation at break (0052-0053).   Accordingly, Store is selecting polymers including ethylenically unsaturated polyurethanes that give desired properties to the polishing pad and correlates the reactants, in particular, the selection of the polyol component (chemical groups and/or structural features including aromatic rings and some aliphatic chains) in order to give the desired property, such as improved tensile strength, modulus, and elongation properties (0098) that range from a modulus of 500 MPa to 10,000 MPa, elongation of 5 to 300%, and tensile strength of 500 to 10,000 psi (0098-0100).
The difference between Store and the claimed invention is the preferred selection of the low molecular weight polyols of the formulas in claim 1.  Store teaches the polyol segments may have a molecular weight of less than about 400 g/mol (0053). 
Gunatillake discloses polyurethanes comprising the reaction product of diisocyanates, polyols and low molecular weight diesters having molecular weights below 400 (4:35) of the following formula:

    PNG
    media_image1.png
    82
    286
    media_image1.png
    Greyscale

	In the formula R1 to R3 are preferably C1-C6 alkylene (5:10).
At the time of filing it would have been obvious to add the chain extender component to the additive manufacturing method of Store because the polyurethanes can be processed and subsequently cross linked to form network structures with improved mechanical properties (4:65-67).  The combination of Store and Guntatillake discusses desired properties (tensile) and then is able to correlate or select reactants to obtain the desired properties.  The selection of the soft segment component of the polyurethanes is known to affect the property of the polishing layer to give a desired/specified value.
As to claim 2, Store discloses UV curable oligomers are present, such as isobornyl methacrylate, lauryl methacrylate, and trimethylolpropane trimethylacrylate (0071).
As to claim 4, Store discloses a wide range of polyols to control various tensile properties include polyester, polycarbonate, and polyether polyols, such as polyethylene glycol (0052, 0057).
As to claim 5, Store discloses methylene bis(4-cycichexylisocyanate) a5 the preferred diisocyanate (0063).
As to claim 7, Store discloses dibutyltin dilaurate as the suitable catalyst (0090).
As to claim 8, Store discloses 2-hydroxylethyl acrylate as the ethylenically unsaturated reactant (0066).
As to claim 12, Store discloses subjecting the urethane acrylate oligomer to UV light for curing and crosslinking (0094).
As to claims 13-17, Store disclose monitoring/controlling the viscosity of the polymerizable liquids in order to effectively produce the 3D objects, which is taken to meet the limitation “selecting.” Store further discloses reducing the viscosity by the addition of high performance resins. Store clearly teaches methods to monitor the viscosity by proper selection of the reactants that include the difunctional polyols (0052-0061). Store discloses a viscosity of 10mPa-s to 20 mPa-s at a temperature of 25 to about 130°C. Accordingly, by increasing the temperature the viscosity of the polymerizable liquid would be below 20 cp.
As to claims 13 and 19, Store discloses a polymerizable liquid comprising greater than 55% of acrylic oligomers, less than 35% of ethylenically unsaturated monomers, and 1 to 4% by weight of photoinitiator (0069-0070, 0074).
As to claim 20, Store discloses the addition of nanoparticle additives (0077).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763